Citation Nr: 1750457	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-30 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

While on appeal, the Veteran submitted a private audiological examination with a written waiver of AOJ review.  See 38 C.F.R. § 20.1304 (b) (2017).


FINDING OF FACT

The Veteran's hearing loss was caused by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Board's grant of service connection for bilateral hearing loss, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that his bilateral hearing loss is caused by in-service acoustic trauma while serving in Vietnam.  The Veteran is diagnosed with bilateral hearing loss and in-service noise exposure is conceded; therefore, the first and second elements of service connection are met.  

The Board notes that there is both positive and negative opinion regarding the etiology of the Veteran's bilateral hearing loss.  In this regard, following a February 2011 VA audiological examination, a VA examiner provided a March 2011 VA addendum negative nexus opinion based on the lack of a significant threshold shift noted between enlistment and separation examinations.  The Board notes that during this VA examination, the Veteran did not have hearing loss for VA purposes in his right ear.

In support of a nexus, the record contains a January 2011 VA treatment note in which the physician states that asymmetric left greater than right sensorineural hearing loss was likely due to noise-related exposure during his time in the military.  
Additionally, a private May 2017 audiogram shows that the Veteran currently has hearing loss for VA purposes in both ears.  Although the Veteran did not have hearing loss for VA purposes in his right ear at the time of the positive nexus opinion, the logical inference is that the later diagnosed right hear hearing loss is also at least as likely as not due to his military noise exposure.  There is also a May 2017 positive op inion from a Doctor of Audiology.  As such, the evidence is at least in relative equipoise.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's hearing loss is related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


